Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/19 (two) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26, 31, 41-44, 46-51 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2015/03811680 by Thornburgh et al. (Thornburgh).
With respect to claim 26, Thornburgh teaches a premises gateway device for managing communications relating to client devices of a premises network, the premises gateway device comprising: 
wireless network interface apparatus configured to wirelessly communicate data to at least a first client device and a second client device of the premises network (Fig. 1 Paragraph 23 – proxy connects to local devices including wireless devices such as laptop, tablets, phones);
 a network interface apparatus configured to receive data relating to at least one of the first or second client devices; (Paragraph 36, 37 – Proxy receives data to be distributed to client devices)
a processor apparatus in data communication with the wireless network interface apparatus and the network interface apparatus; and 
a server process operative to execute on said processor apparatus, said server process configured to, when executed by the processor apparatus, cause the premises gateway device to: 
receive the data relating to the at least one of the first or second client device devices; 
evaluate the received data; 
based at least in part on said evaluation, determine that at least a portion of the received data is to be communicated to both the first client device and the second client device; 
generate a first message based at least in part on the at least portion of the received data; communicate the first message to the first client device via the wireless network interface apparatus; 
generate a second message based at least in part on the at least portion of the received data; and communicate the second message to the second client device via the wireless network interface apparatus.
(Paragraphs 36-38 – proxy receives a single data stream and determines which client devices have requested to receive the data stream via multicast. Based on this, copies of the data stream are made 




With respect to claim 31, Thornburgh teaches a premises gateway device for managing communications between a service provider and client devices of a premises network, the premises gateway device comprising:
 local area network interface apparatus configured to communicate data to at least a first client device and a second client device of the premises network;  (Fig. 1 Paragraph 23 – proxy connects to local devices)
network interface apparatus; processor apparatus in data communication with the local area network interface apparatus and the network interface apparatus; and a server process operative to execute on the processor apparatus, the server process configured to, when executed by the processor apparatus, cause the premises gateway device to: receive data from a computerized network entity associated with the service provider via the network interface apparatus; evaluate the received data; based at least in part on the evaluation, determine that at least a portion of the received data is to be communicated to the first client device and the second client device; generate a first message based at least in part on the at least portion of the received data; communicate the first message to the first client device; generate a second message based at least in part on the at least portion of the received data; and communicate the second message to the second client device.
(Paragraphs 36-38 – proxy receives a single data stream and determines which client devices have requested to receive the data stream via multicast. Based on this, copies of the data stream are made for each corresponding client device to create a “one to many” communication from the single data stream)
With respect to claim 41, Thornburgh teaches the premises gateway device of Claim 31, wherein the 15received data comprises publish-subscribe content. (Paragraph 38-38, 48 – proxy multicast functions through a subscription functionality).
With respect to claim 42, Thornburgh teaches the premises gateway device of Claim 41, wherein the server process further comprises computerized logic configured to determine that the at least portion of the received data is to be communicated to both the first client device and the second client device by accessing one or more records retained within the premises gateway device and associated with the first client device and the second client device, the determination further based on the publish-subscribe content included in the received data. (Paragraph 38-38, 48 – proxy multicast functions through a subscription functionality).
With respect to claim 43, Thornburgh teaches the premises gateway device of Claim 41, wherein the server process is further configured to, when executed by the processor apparatus, cause the premises gateway device to: receive data representative of one or more requests from at least one of the first or second client devices to preserve a connection between the service provider and the premises gateway device for receipt of the publish-subscribe content; and send data representative of a single keep-alive message to the service provider. (Paragraph 38-38, 48 – proxy multicast functions through a subscription functionality including keep alive messaging Paragraph 49)
With respect to claim 44
With respect to claim 46, Thornburgh teaches a computerized method for managing communications to at least a first computerized client device and a second computerized client device of a digital content delivery network, the computerized method comprising: receiving data; evaluating the received data; based at least in part on said evaluating, determining that at least portions of the received data are to be communicated to the first computerized client device and the second computerized client device; generating a first data message based at least in part on at least a first portion of the received data; causing transmission of the first data message via a first communications protocol to the first computerized client device; generating a second data message based at least in part on at least a second portion of the received data; and causing transmission of the second data message via a second communications protocol to the second computerized client device. (Paragraphs 36-38 – proxy receives a single data stream and determines which client devices have requested to receive the data stream via multicast. Based on this, copies of the data stream are made for each corresponding client device to create a “one to many” communication from the single data stream – and -- Paragraph 22,23, 33 multiple types of devices and compatibility with multiple streaming formats would allow for transmitting media in the appropriate protocol for either or both variants)
With respect to claim 47
With respect to claim 48, Thornburgh teaches the computerized method of Claim 46, wherein: the receiving of the data comprises receiving, by a first computerized apparatus of a premises network and from a second computerized apparatus of the premises network, a single message configured for distribution to different client devices, the different client devices comprising at least the first and second computerized client devices; the generating of the first data message based at least in part on at least the first portion of the received data comprises (i) extracting and replicating information from the received data, (ii) and inserting the extracted and replicated information into the first data message; and the generating of the second data message based at least in part on at least the second portion of the received data comprises inserting the extracted and replicated information into the second message. (Paragraphs 36-38, 48)
With respect to claim 49, Thornburgh teaches the computerized method of Claim 46, wherein the receiving of the data comprises receiving a single message at a computerized premises apparatus of a premises network, and the computerized method further comprises: determining the single message is configured for distribution to both the first and second computerized client devices, the determining comprising comparing at least a portion of the received data to information within a database of the computerized premises apparatus which indicates each of the client devices associated with the premises network. (Paragraph 46-48)
With respect to claim 50
With respect to claim 51, Thornburgh teaches the computerized method of Claim 46, wherein: the receiving of the data comprises receiving the data at a computerized premises apparatus; the at least first and second portions of the received data comprises: (i) data relating to an ongoing sequence of one or more digital content elements, the ongoing sequence to which at least one of the first or second client devices is subscribed, respectively, and wherein the one or more digital content elements are available from a server process in data communication with the computerized premises apparatus; and (ii) data relating to one or more attributes of the one or more digital content elements. (Paragraph 46-48).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornburgh in view of "IPv6 Addressing Strategies for IoT," by Savolainen et al. (Savolainen).
With respect to claim 27, Thornburgh teaches the premises gateway device of Claim 26,  but does not explicitly disclose wherein the communication of the first message is conducted based at least on an IPv6 (Internet Protocol version 6) address of the first client device, the IPv6 address of the first client device useful only within the premises network.
Savolainen teaches IPv6 is commonly used for networked devices and includes link local and unique local addresses useful only within a local network. (Section IV Background to IPv6).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have client devices of the local network in Thornburgh use IPv6 as taught in Savolainen.  Using a known addressed technology to provide the required network addresses of Thornburgh would have been obvious. 
Claim 52 is similar in scope to claim 27 and is rejected based on the same rationale. 

Claim 28,  32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornburgh in view of US 8,843,622 by Graham et al. (Graham).
With respect to claim 28, Thornburgh teaches the premises gateway device of Claim 26, but does not explicitly disclose wherein the management of the communications comprises management of status messaging between the client devices.
Graham teaches management of communications comprises management of status messaging between the client devices (Col. 2 lines 4-14 and lines 44-60 CPEs may each include status modules that report status regarding functionality).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the communications management of Thornburgh includes management of status messages as taught in Graham.  One would be motivated to have this as Graham shows status information is useful in maintaining groups of devices related to content delivery such as those in Thornburgh. 
With respect to claim 32, Thornburgh teaches the premises gateway device of Claim 26, but does not disclose wherein the data relating to the at least one of the first or second client devices is generated by one of the first or second client devices.
Graham teaches management of communications comprises management of status messaging between the client devices (Col. 2 lines 4-14 and lines 44-60 CPEs may each include status modules that report status regarding functionality).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the communications management of Thornburgh includes management of status messages from the client devices as taught in Graham.  One would be motivated to have this as Graham shows status information is useful in maintaining groups of devices related to content delivery such as those in Thornburgh.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornburgh in view of US 2014/0223505 by Lazaridis et al. (Lazaridis).
With respect to claim 29, Thornburgh teaches the premises gateway device of Claim 26, but does not explicitly disclose wherein the wireless network interface apparatus comprises a first type of PAN (Personal Area Network) interface, and a second type of PAN interface, the first and second client devices respectively using the first and second types of PAN interfaces to communicate with the premises gateway device.
Lazaridis teaches that a network interface in a content delivery system can include well known interfaces such as PAN type interfaces (Paragraph 24).  It would have been obvious to one of ordinary skill in the art to have the wireless network interface of Thornburgh include a first and second type of PAN interface as in Lazaridis.  Thornburgh includes a variety of different devices such a laptop, tablets and mobile phone which are known to have a variety of PAN type interfaces available.  Using multiple . 

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornburgh in view of US 2009/0240829 by Hildebrand (Hildebrand).
With respect to claim 39, Thornburgh teaches the premises gateway device of Claim 31, wherein and the received data comprises information identifying the first client device and the second client device. (Paragraph 39, 48 subscription information).
Thornburgh does not explicitly disclose the server process comprises a process utilizing at least an Extensible Messaging and Presence Protocol (XMPP).  Hildebrand teaches XMPP is well known in the art for use in subscription type requests of services by clients (Paragraph 4). It would have been obvious to one of ordinary skill in the art to have the proxy of Thornburgh use XMPP as taught in Hildebrand.  Using a known subscription protocol to provide the multicast subscription desired in Thornburgh would have bene obvious. 

Claim 40, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornburgh in view of US 2010/0138858 by Velazquez et al. (Velazquez).
With respect to claim 40, Thornburgh teaches the premises gateway device of Claim 31, but does not explicitly disclose wherein the received data comprises an Emergency Alert Services (EAS) notification.
Velazquez teaches Emergency Alert Services (EAS) notification are known in the art for providing users of content networks with alerts to potentially dangerous conditions (paragraph 4). It would have been obvious to one of ordinary skill in the art to have the data of Thornburgh include Emergency Alert 
Claim 45 is similar in scope to claim 40 in that an EAS is considered to be unsolicited data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455